Ford, Judge:
The two appeals listed above have been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities arid in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is $16.75 per thousand square feet, less 2% for the merchandise described as Grade C, and $24.25 per thousand square feet, less 2%, for the merchandise described as Grade B, plus cases and packing.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for the merchandise herein at the time of exportation.



Accepting this stipulation as a statement of fact, I find the proper dutiable export value of the merchandise described as grade “C” to be $16.75 per thousand square feet, less 2 per centum, and for the merchandise described as grade “B” I find the proper dutiable export value to be $24.25 per thousand square feet, less 2 per centum, all plus cases and packing. Judgment will be rendered accordingly.